 Case 2:21-cv-10437-GCS-DRG ECF No. 4, PageID.40 Filed 03/19/21 Page 1 of 7




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


DOUGLAS J. JOHNSON,

            Plaintiff,

      v.                                      Case No. 21-10437
                                              Hon. George Caram Steeh
EAST TAWAS HOUSING
COMMISSION, et al.,

         Defendants.
____________________________/


             ORDER GRANTING APPLICATION TO PROCEED
           IN FORMA PAUPERIS AND DISMISSING COMPLAINT

      Appearing pro se, Plaintiff Douglas J. Johnson filed a complaint and

application to proceed without prepayment of fees on February 8, 2021.

The court finds Plaintiff=s application to proceed in forma pauperis to be

facially sufficient and, therefore, grants Plaintiff=s motion to proceed without

prepayment of fees. See 28 U.S.C. ' 1915(a); Gibson v. R.G. Smith Co.,

915 F.2d 260, 262 (6th Cir. 1990).

      Once a court grants a plaintiff permission to proceed in forma

pauperis, it must review the complaint pursuant to 28 U.S.C. ' 1915(e).

The court Ashall dismiss@ the case if the court finds that it is A(i) frivolous or

malicious; (ii) fails to state a claim on which relief may be granted; or (iii)
                                        -1-
 Case 2:21-cv-10437-GCS-DRG ECF No. 4, PageID.41 Filed 03/19/21 Page 2 of 7




seeks monetary relief against a defendant who is immune from such relief.@

28 U.S.C. ' 1915(e)(2)(B). Under Fed. R. Civ. P. 8(a)(2), a complaint must

contain Aa short and plain statement of the claim showing that the pleader

is entitled to relief.@ Although this standard does not require Adetailed

factual allegations,@ it does require more than Alabels and conclusions@ or

Aa formulaic recitation of the elements of a cause of action.@ Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007). A plaintiff must allege facts

that, if accepted as true, are sufficient Ato raise a right to relief above the

speculative level@ and to Astate a claim to relief that is plausible on its face.@

Id. at 570. See also Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009). AA

claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.@ Id. at 678. Although pro se complaints

are liberally construed and held to a less stringent standard than those

drafted by attorneys, pro se litigants must nonetheless comply with the

basic pleading requirements of Rule 8. Martin v. Overton, 391 F.3d 710,

714 (6th Cir. 2004); Wells v. Brown, 891 F.2d 591, 594 (6th Cir.1989).

      Plaintiff filed a complaint using the court’s standard form and attaches

several pages of documents and notes, which do not present a coherent

picture of his claim. The defendants are identified as the East Tawas

                                       -2-
 Case 2:21-cv-10437-GCS-DRG ECF No. 4, PageID.42 Filed 03/19/21 Page 3 of 7




Housing Commission, City of East Tawas, Brent Barringer, James Miner,

Anne Blackmore, and Doug Fleming. The “Statement of the Claim” section,

which directs a plaintiff to “[w]rite a short and plain statement of the claim,”

is blank. ECF No. 1 at PageID at 5. In the “Relief” section, Plaintiff alleges

that he suffered “acute kidney failure from toxic fumes in sec[tion] 8

building. . . . all because maintenance don’t want to do job.” Id. at PageID

6.

      Attached to the complaint is another form complaint, submitted to the

Michigan Department of Civil Rights. Id. at PageID 8. In that complaint,

Plaintiff alleges that he is a resident of the Bay Park Tower North apartment

complex. Plaintiff asserts that he has a disability and that the East Tawas

Housing Commission denied him a reasonable accommodation.

Specifically, Plaintiff alleges that he “put in several work orders asking

respondent to adjust or replace my unit’s door and the doors in the stairwell

which are heavy, hard to open, and slam shut. I explained that my disability

made it difficult to use these doors and that the slamming noise

exacerbates my disability.” Id. Plaintiff also alleges that Defendant’s “failure

to maintain the apartment’s garbage chute exacerbates my disability” and

that he requested that Defendant “clean the chute more often.” Id. The

Department of Civil Rights complaint alleges violations of the Michigan

                                       -3-
    Case 2:21-cv-10437-GCS-DRG ECF No. 4, PageID.43 Filed 03/19/21 Page 4 of 7




Persons with Disabilities Civil Rights Act and the Fair Housing Act.

Plaintiff’s complaint and Plaintiff’s civil cover sheet also make passing

references to the Americans with Disabilities Act and Rehabilitation Act.

ECF No. 1 at PageID 4, 34.

        Construing Plaintiff’s complaint liberally, the court considers whether

he has stated a claim for relief under the FHA, ADA, or Rehabilitation Act. 1

In general, the Fair Housing Act and the Americans with Disabilities Act

prohibit discrimination and require a housing provider to reasonably

accommodate a tenant’s disability. See 42 U.S.C. § 3604(f) (FHA;

prohibiting discrimination based on “handicap,” including “a refusal to make

reasonable accommodations in rules, policies, practices, or services, when

such accommodations may be necessary to afford such person equal

opportunity to use and enjoy a dwelling”); 42 U.S.C.A. § 12132 (ADA; “[N]o

qualified individual with a disability shall, by reason of such disability, be

excluded from participation in or be denied the benefits of the services,

programs, or activities of a public entity, or be subjected to discrimination

by any such entity.”). The Rehabilitation Act provides that “[n]o otherwise



1The court focuses its analysis on Plaintiff’s potential federal claims because if Plaintiff
cannot state a federal claim for relief, the court lacks subject matter jurisdiction over
this action. Nonetheless, its discussion of ADA requirements applies to the Michigan
PWDCRA because the statutes are “substantially similar.” See Briggs v. Delta Air Lines,
Inc., 353 F. Supp.3d 641, 648 (E.D. Mich. 2019).
                                            -4-
 Case 2:21-cv-10437-GCS-DRG ECF No. 4, PageID.44 Filed 03/19/21 Page 5 of 7




qualified individual with a disability in the United States . . . shall, solely by

reason of her or his disability, be excluded from the participation in, be

denied the benefits of, or be subjected to discrimination under any program

or activity receiving Federal financial assistance.” 29 U.S.C. § 794.

      To qualify for protection under the FHA, ADA, or Rehabilitation Act, a

plaintiff must demonstrate that he is disabled under the meaning of those

statutes. See 42 U.S.C. § 12102 (ADA; defining disability as “a physical or

mental impairment that substantially limits one or more major life

activities”); 42 U.S.C. § 3602(h) (FHA; defining “handicap” similarly); 29

U.S.C. § 705(20) (Rehabilitation Act; defining “disability” as defined in

ADA).

      Here, Plaintiff has failed to identify any impairment or disability. In

order to properly plead an FHA, ADA, or Rehabilitation Act claim, Plaintiff

must set forth facts demonstrating that he is disabled, alleging a “physical

or mental impairment that substantially limits one or more major life

activities.” Id. The absence of such allegations subjects Plaintiff’s claim to

dismissal. See Fulakis v. Columbus Pub. Sch., 53 Fed. Appx. 340, 342 (6th

Cir. 2002) (affirming dismissal of claim when plaintiff failed “to set forth any

facts that would demonstrate that she satisfies the definition of ‘disabled’

for purposes of the ADA”); Overlook Mut. Homes, Inc. v. Spencer, 415 Fed.

                                        -5-
 Case 2:21-cv-10437-GCS-DRG ECF No. 4, PageID.45 Filed 03/19/21 Page 6 of 7




Appx. 617, 621 (6th Cir. 2011) (elements of FHA claim include that the

plaintiff “suffers from a disability within the meaning of FHA”); Currie v.

Cleveland Metro. Sch. Dist., 2015 WL 4080159, at *3-4 (N.D. Ohio July 6,

2015) (“A complaint alleging an ADA violation is properly dismissed for

failure to identify a disability.”); Doe v. Salvation Army in U.S., 531 F.3d

355, 357 (6th Cir. 2008) (“We review claims brought under the

Rehabilitation Act as we would claims brought under the Americans with

Disabilities Act of 1990.”).

       Absent a showing that he is disabled within the meaning of the FHA,

ADA, or Rehabilitation Act, Plaintiff cannot state a federal claim for relief.

Plaintiff’s claims otherwise fall into the category of complaints regarding the

maintenance of his apartment, which are not cognizable in this court. See

Johnson v. City of Detroit, 446 F.3d 614, 627 (6th Cir. 2006) (holding

section 8 tenants do not have individually enforceable federal rights for

“safe and habitable” housing).

      In addition, Plaintiff fails to make any factual allegations or identify

any wrongdoing on the part of the individual defendants. Accordingly,

Plaintiff has failed to state a claim against them.




                                       -6-
 Case 2:21-cv-10437-GCS-DRG ECF No. 4, PageID.46 Filed 03/19/21 Page 7 of 7




     Therefore, IT IS HEREBY ORDERED that Plaintiff’s application to

proceed without the prepayment of fees (ECF No. 2) is GRANTED and his

complaint is DISMISSED for failure to state a claim.

Dated: March 19, 2021
                                           s/George Caram Steeh
                                           GEORGE CARAM STEEH
                                           UNITED STATES DISTRICT JUDGE


                                CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                  March 19, 2021, by electronic and/or ordinary mail and also
                            on Douglas J. Johnson, 5234 Perry Rd.,
                                    Grand Blanc, MI 4843.

                                      s/Brianna Sauve
                                        Deputy Clerk




                                           -7-
